Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered July 11, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 7 years to life, unanimously affirmed.
The totality of the record indicates that defendant’s plea was knowing and voluntary. There was nothing coercive about the court’s reference to the possible scope of sentencing in the event of a conviction after trial. We perceive no abuse of sentencing discretion. We have considered and rejected the challenges to the suppression ruling raised in defendant’s pro se supplemental brief. Concur — Lerner, P. J., Sullivan, Rosenberger, Ellerin and Rubin, JJ.